 

EXHIBIT 10.2

TEMPO BANK

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (the “Agreement”), made this 24th day of June, 2014, by and
between TEMPO BANK, a federally-chartered savings bank (the “Bank”), and ROBERT
J. STROH, JR. (“Executive”).

 

WHEREAS, Executive serves in positions of substantial responsibility; and

 

WHEREAS, the Bank wishes to assure Executive’s services for the term of this
Agreement; and

 

WHEREAS, Executive is willing to serve in the employ of the Bank during the term
of this Agreement; and

 

WHEREAS, Executive is presently a party to an employment agreement with the
Bank, effective as of November 18, 2008, which employment agreement shall be
superseded by this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and upon the other terms and conditions provided for in this
Agreement, the parties hereby agree as follows:

 

1.           Employment. The Bank will employ Executive as Chief Executive
Officer and Chief Financial Officer. Executive will perform all duties and shall
have all powers commonly incident to his positions, or which, consistent with
his positions, the Board of Directors of the Bank (the “Board”) delegates to
Executive. Executive also agrees to serve, if elected, as an officer and/or
director of any subsidiary or affiliate of the Bank and to carry out the duties
and responsibilities reasonably appropriate to those offices.

 

2.           Location and Facilities. The Bank will furnish Executive with the
working facilities and staff customary for executive officers with the titles
and duties set forth in Section 1 and as are necessary for him to perform his
duties. The location of such facilities and staff shall be at the principal
administrative offices of the Bank, or at such other site or sites customary for
such offices.

 

3.           Term.

 

a.The term of this Agreement shall include: (i) the initial term, consisting of
the period commencing on the date of this Agreement (the “Effective Date”) and
ending on the third anniversary of the Effective Date, plus (ii) any and all
extensions of the initial term made pursuant to this Section 3.

 

b.Commencing as of the first anniversary of the Effective Date and continuing as
of each anniversary of the Effective Date thereafter, the disinterested members
of the Board may extend the Agreement term for an additional year so that the
remaining term of the Agreement again becomes thirty-six (36) full months from
the applicable anniversary of the Effective Date, unless Executive elects not to
extend the term of this Agreement by giving written notice at least thirty (30)
days prior to the applicable anniversary date.

 

c.The disinterested members of the Board will review the Agreement and
Executive’s performance annually for purposes of determining whether to extend
the Agreement term and will include the rationale and results of its review in
the minutes of the meetings. The Board will notify Executive no earlier than
sixty (60) days and no later than thirty (30) days prior to the applicable
anniversary date whether it has determined to extend the Agreement.

 

 

 

 

d.Nothing in this Agreement shall mandate or prohibit a continuation of
Executive’s employment following the expiration of the term of this Agreement,
upon such terms and conditions as the Bank and Executive may mutually agree.

 

4.           Base Compensation.

 

a.For his services as Chief Executive Officer and Chief Financial Officer, the
Bank agrees to pay Executive an annual base salary at the rate of $139,392 per
year, payable in accordance with customary payroll practices of the Bank.

 

b.During the term of this Agreement, the Board will review the level of
Executive’s base salary at least annually, based upon factors deemed relevant,
in order to determine Executive’s base salary through the remaining term of the
Agreement.

 

5.           Bonuses. Executive will participate in discretionary bonuses or
other incentive compensation programs that the Bank may sponsor for or award
from time to time to senior management employees.

 

6.           Benefit Plans. Executive will participate in life insurance,
medical, dental, pension, profit sharing, retirement and stock-based
compensation plans and other programs and arrangements that the Bank may sponsor
or maintain for the benefit of its employees.

 

7.           Vacations and Leave.

 

a.Executive may take vacations and other leave in accordance with the Bank’s
policy for senior executives, or otherwise as approved by the Board.

 

b.In addition to paid vacations and other leave, the Board may grant Executive a
leave or leaves of absence, with or without pay, at such time or times and upon
such terms and conditions as the Board, in its discretion, may determine.

 

8.           Expense Payments and Reimbursements. The Bank will reimburse
Executive for all reasonable out-of-pocket business expenses incurred in
connection with his services under this Agreement upon substantiation of such
expenses in accordance with applicable policies of the Bank.

 

9.           Loyalty and Confidentiality.

 

a.During the term of this Agreement, Executive will devote all his business
time, attention, skill, and efforts to the faithful performance of his duties
under this Agreement; provided, however, that from time to time, Executive may
serve on the boards of directors of, and hold any other offices or positions in,
companies or organizations that will not present any conflict of interest with
the Bank or any of its subsidiaries or affiliates, unfavorably affect the
performance of Executive’s duties pursuant to this Agreement, or violate any
applicable statute or regulation. Executive will not engage in any business or
activity contrary to the business affairs or interests of the Bank or any of its
subsidiaries or affiliates.

 

b.Nothing contained in this Agreement will prevent or limit Executive’s right to
invest in the capital stock or other securities or interests of any business
dissimilar from that of the Bank, or, solely as a passive, minority investor, in
any business.

 

2

 

 

c.Executive agrees to maintain the confidentiality of any and all information
concerning the operations or financial status of the Bank; the names or
addresses of any of its borrowers, depositors and other customers; any
information concerning or obtained from such customers; and any other
information concerning the Bank or its subsidiaries or affiliates to which he
may be exposed during the course of his employment. Executive further agrees
that, unless required by law or specifically permitted by the Board in writing,
he will not disclose to any person or entity, either during or subsequent to his
employment, any of the above-mentioned information which is not generally known
to the public, nor will he use the information in any way other than for the
benefit of the Bank.

 

10.          Termination and Termination Pay. Subject to Section 11 of this
Agreement, Executive’s employment under this Agreement may be terminated in the
following circumstances:

 

a.Death. Executive’s employment under this Agreement will terminate upon his
death during the term of this Agreement, in which event Executive’s estate will
receive the compensation due to Executive through the last day of the calendar
month in which his death occurred.

 

b.Disability.

 

The Board or Executive may terminate Executive’s employment after having
determined Executive has a Disability. For purposes of this Agreement,
“Disability” means the Executive is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months. The board of directors of
the Bank shall determine whether or not the Executive has a Disability for
purposes of this Agreement in good faith, based upon competent medical advice
and other factors that it reasonably believes to be relevant, which may include
a requirement that the Executive submit to any physical or mental evaluations
and tests as it deems reasonably appropriate.

 

c.Termination for Cause.

 

The Board may, by written notice to Executive in the form and manner specified
in this paragraph, immediately terminate his employment at any time for “Cause.”
Executive shall have no right to receive compensation or other benefits for any
period after termination for Cause, except for already vested benefits.
Termination for Cause shall mean termination because of, in the good faith
determination of the Board, Executive’s:

 

i.material act of dishonesty or fraud in performing Executive’s duties on behalf
of the Bank;

 

ii.willful misconduct that in the judgment of the Board will likely cause
economic damage to the Bank or injury to the business reputation of the Bank;

 

iii.incompetence (in determining incompetence, the acts or omissions shall be
measured against standards generally prevailing in the savings institutions
industry);

 

iv.breach of fiduciary duty involving personal profit;

 

v.intentional failure to perform stated duties under this Agreement after
written notice thereof from the Board;

 

3

 

 

vi.willful violation of any law, rule or regulation (other than traffic
violations or similar offenses which results only in a fine or other
non-custodial penalty) that reflect adversely on the reputation of the Bank, any
felony conviction, any violation of law involving moral turpitude, or any
violation of a final cease-and-desist order; any violation of the policies and
procedures of the Bank as outlined in the Bank’s employee handbook, which would
result in termination of the Bank employees, as from time to time amended and
incorporated herein by reference, or

 

vii.material breach by Executive of any provision of this Agreement.

 

For purposes of this paragraph, no act or failure to act on the part of
Executive shall be considered “willful” unless done, or omitted to be done, by
Executive not in good faith and without reasonable belief that Executive’s
action or omission was in the best interest of the Bank. Notwithstanding the
foregoing, Executive shall not be deemed to have been terminated for Cause
unless and until there shall have been delivered to him a copy of a resolution
duly adopted by the affirmative vote of not less than a majority of the members
of the Board at a meeting of the Board called and held for that purpose (after
reasonable notice to Executive and an opportunity for him, together with
counsel, to be heard before the Board), finding that in the good faith opinion
of the Board, Executive was guilty of conduct justifying termination for Cause
and specifying the particulars thereof in detail.

 

d.Voluntary Termination by Executive. In addition to his other rights to
terminate under this Agreement, Executive may voluntarily terminate employment
during the term of this Agreement upon at least sixty (60) days prior written
notice to the Board. Upon Executive’s voluntary termination, he will receive
only his compensation and vested rights and benefits through the date of his
termination. Following his voluntary termination of employment under this
Section 10(d), Executive will be subject to the restrictions set forth in
Section 10(f) of this Agreement for a period of one (1) year from his
termination date.

 

e.Without Cause or With Good Reason.

 

i.In addition to termination pursuant to Sections 10(a) through 10(d), the Board
may, by written notice to Executive, immediately terminate his employment at any
time for a reason other than Cause (a termination “Without Cause”) and Executive
may, by written notice to the Board, immediately terminate his employment
following an event constituting “Good Reason,” as defined below (a termination
“With Good Reason”).

 

ii.Subject to Section 11 of this Agreement, in the event of termination under
this Section 10(d), Executive will receive his base salary as of his termination
date for the remaining term of the Agreement, with such amount paid in one lump
sum within ten (10) calendar days of his termination. The Bank will continue to
provide to Executive life insurance coverage and non-taxable medical and dental
insurance coverage substantially comparable (and on substantially the same terms
and conditions) to the coverage maintained by the Bank for Executive immediately
prior to his termination under the same cost-sharing arrangements that apply for
active employees of the Bank as of Executive’s date of termination. Such
continued coverage shall cease upon the expiration of the remaining term of this
Agreement. The period of continued health coverage required by Section 4980B(f)
of the Internal Revenue Code of 1986, as amended (the “Code”), shall run
concurrently with the coverage period provided herein. If the Bank cannot
provide one or more of the benefits set forth in this paragraph because
Executive is no longer an employee, applicable rules and regulations prohibit
such benefits or the payment of such benefits in the manner contemplated, or it
would subject the Bank to penalties, then the Bank shall pay Executive a cash
lump sum payment reasonably estimated to be equal to the value of such benefits
or the value of the remaining benefits at the time of such determination. Such
cash payment shall be made in a lump sum within thirty (30) days after the later
of Executive’s date of termination or the effective date of the rules or
regulations prohibiting such benefits or subjecting the Bank to penalties.

 

4

 

 

iii.For the purposes of this Agreement, “Good Reason” shall mean the occurrence
of any of the following events without the Employee’s consent:

 

(1)The assignment to Executive of duties that constitute a material diminution
of his authority, duties, or responsibilities (including reporting
requirements);

(2)A material diminution in Executive’s Base Salary;

(3)Relocation of Executive to a location outside a radius of 35 miles of the
Bank’s Trenton, Illinois office; or

(4)Any other action or inaction by the Bank that constitutes a material breach
of this Agreement;

 

provided, that within ninety (90) days after the initial existence of such
event, the Bank shall be given notice and an opportunity, not less than thirty
(30) days, to effectuate a cure for such asserted “Good Reason” by Executive.  

 

f.Continuing Covenant Not to Compete or Interfere with Relationships. Regardless
of anything herein to the contrary, following a termination by the Bank or
Executive pursuant to Section 10(d) or 10(e):

 

i.Executive’s obligations under Section 9(c) of this Agreement will continue in
effect; and

 

ii.During the period ending on the first anniversary of such termination,
Executive will not serve as an officer, director or employee of any bank holding
company, bank, savings association, savings and loan holding company, mortgage
company or other financial institution that offers products or services
competing with those offered by the Bank from any office within thirty-five (35)
miles from the main office or any branch of the Bank and, further, Executive
will not interfere with the relationship of the Bank, its subsidiaries or
affiliates and any of their employees, agents, or representatives.

 

g.To the extent Executive is a member of the Board on the date of termination of
employment with the Bank, Executive will resign from the Board immediately
following such termination of employment with the Bank. Executive will be
obligated to tender this resignation regardless of the method or manner of
termination, and such resignation will not be conditioned upon any event or
payment.

 

5

 

 

11.          Termination in Connection with a Change in Control.

 

a.For purposes of this Agreement, a “Change in Control” means any of the
following events:

 

i.Merger: Sugar Creek Financial Corp. (the “Company”) merges into or
consolidates with another entity, or merges another corporation into the
Company, and as a result, less than a majority of the combined voting power of
the resulting corporation immediately after the merger or consolidation is held
by persons who were stockholders of the Company immediately before the merger or
consolidation;

 

ii.Acquisition of Significant Share Ownership: There is filed, or is required to
be filed, a report on Schedule 13D or another form or schedule (other than
Schedule 13G) required under Sections 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended, if the schedule discloses that the filing person or
persons acting in concert has or have become the beneficial owner of 25% or more
of a class of the Company’s voting securities, but this clause (ii) shall not
apply to beneficial ownership of Company voting shares held in a fiduciary
capacity by an entity of which the Company directly or indirectly beneficially
owns 50% or more of its outstanding voting securities;

 

iii.Change in Board Composition: During any period of two consecutive years,
individuals who constitute the Company’s Board of Directors at the beginning of
the two-year period cease for any reason to constitute at least a majority of
the Company’s Board of Directors; provided, however, that for purposes of this
clause (iii), each director who is first elected by the board (or first
nominated by the board for election by the members) by a vote of at least
two-thirds (2/3) of the directors who were directors at the beginning of the
two-year period shall be deemed to have also been a director at the beginning of
such period; or

 

iv.Sale of Assets: The Company or the Bank sells to a third party all or
substantially all of its assets.

 

b.Termination. If within the period ending one year after a Change in Control,
(i) the Bank terminates Executive’s employment without Cause, or (ii) Executive
voluntarily terminates his employment With Good Reason, the Bank will, within
ten calendar days of the termination of Executive’s employment, make a lump-sum
cash payment to him equal to three times Executive’s average taxable
compensation (as reported on Form W-2) over the five (5) most recently completed
calendar years (or years of employment, annualized for partial years of
employment, if less than five), ending with the year immediately preceding the
effective date of the Change in Control. The cash payment made under this
Section 11(b) shall be made in lieu of any payment also required under Section
10(e) of this Agreement because of Executive’s termination of employment;
however, Executive’s rights under Section 10(e) are not otherwise affected by
this Section 11. Following termination of employment, the Bank will continue to
provide to Executive life insurance coverage and non-taxable medical and dental
insurance coverage substantially comparable (and on substantially the same terms
and conditions) to the coverage maintained by the Bank for Executive immediately
prior to his termination under the same cost-sharing arrangements that apply for
active employees of the Bank as of Executive’s date of termination. Such
continued coverage shall cease upon the expiration of the remaining term of this
Agreement. The period of continued health coverage required by Section 4980B(f)
of the Code shall run concurrently with the coverage period provided herein. If
the Bank cannot provide one or more of the benefits set forth in this paragraph
because Executive is no longer an employee, applicable rules and regulations
prohibit such benefits or the payment of such benefits in the manner
contemplated, or it would subject the Bank to penalties, then the Bank shall pay
Executive a cash lump sum payment reasonably estimated to be equal to the value
of such benefits or the value of the remaining benefits at the time of such
determination. Such cash payment shall be made in a lump sum within thirty (30)
days after the later of Executive’s date of termination or the effective date of
the rules or regulations prohibiting such benefits or subjecting the Bank to
penalties.

 

6

 

 

c.The provisions of Section 11 and Sections 13 through 25, including the defined
terms used in such sections, shall continue in effect until the later of the
expiration of this Agreement or one year following a Change in Control.

 

12.          Indemnification and Liability Insurance.

 

a.Indemnification. The Bank agrees to indemnify Executive (and his heirs,
executors, and administrators), and to advance expenses related to this
indemnification, to the fullest extent permitted under applicable law and
regulations against any and all expenses and liabilities that Executive
reasonably incurs in connection with or arising out of any action, suit, or
proceeding in which he may be involved by reason of his service as an officer or
director of the Bank or any of its subsidiaries or affiliates (whether or not he
continues to be an officer or director at the time of incurring any such
expenses or liabilities). Covered expenses and liabilities include, but are not
limited to, judgments, court costs, and attorneys’ fees and the costs of
reasonable settlements, subject to Board approval, if the action is brought
against Executive in his capacity as an officer or director of the Bank or any
of its subsidiaries. Indemnification for expenses will not extend to matters
related to Executive’s termination for Cause. Notwithstanding anything in this
Section 12(a) to the contrary, the Bank will not be required to provide
indemnification prohibited by applicable law or regulation. The obligations of
this Section 12 will survive the term of this Agreement by a period of six (6)
years.

 

b.Insurance. During the period for which the Bank must indemnify Executive, the
Bank will provide Executive (and his heirs, executors, and administrators) with
coverage under a directors’ and officers’ liability policy at the Bank’s
expense, that is at least equivalent to the coverage provided to directors and
senior executives of the Bank.

 

13.          Reimbursement of Executive’s Expenses to Enforce this Agreement.
The Bank will reimburse Executive for all out-of-pocket expenses, including,
without limitation, reasonable attorneys’ fees, incurred by Executive in
connection with his successful enforcement of the Bank’s obligations under this
Agreement. Successful enforcement means the grant of an award of money or the
requirement that the Bank take some specified action: (i) as a result of court
order; or (ii) otherwise following an initial failure of the Bank to pay money
or take action promptly following receipt of a written demand from Executive
stating the reason that the Bank must make payment or take action under this
Agreement.

 

7

 

 

14.          Limitation of Benefits Under Certain Circumstances. In no event
shall the aggregate payments or benefits to be made or afforded to Executive
under this Agreement, either as a stand-alone benefit or when aggregated with
other payments to, or for the benefit of Executive that are contingent on a
Change in Control (the “Termination Benefits”) constitute an “excess parachute
payment” under Section 280G of the Code, or any successor thereto, and in order
to avoid such a result, the Termination Benefits will be reduced, if necessary,
to an amount (the “Non-Triggering Amount”), the value of which is one dollar
($1.00) less than an amount equal to three (3) times Executive’s “base amount”,
as determined in accordance with Section 280G of the Code. In the event a
reduction is necessary, Executive shall be entitled to determine which benefits
or payments shall be reduced or eliminated so the total parachute payments do
not result in an excess parachute payment. If Executive does not make this
determination within ten (10) business days after receiving a written request
form the Bank (or by the time that benefits or payments are due hereunder, if
later), the Bank may make such determination, and shall notify Executive
promptly thereof. In the event it is determined that permitting Executive or the
Bank to make the determination regarding the form or manner of reduction would
violate Section 409A Code, such reduction shall be made first from the cash
severance provided for under this Agreement. Nothing contained in this Agreement
shall result in a reduction of any payments or benefits to which Executive may
be entitled upon termination of employment other than pursuant to Section 11
hereof, or a reduction in the payments and benefits specified in Section 11,
below zero.

 

15.          Injunctive Relief. Upon a breach or threatened breach of Section
10(f) of this Agreement or the prohibitions upon disclosure contained in Section
9(c) of this Agreement, the parties agree that there is no adequate remedy at
law for such breach, and the Bank shall be entitled to injunctive relief
restraining Executive from such breach or threatened breach, but such relief
shall not be the exclusive remedy for a breach of this Agreement. The parties
further agree that Executive, without limitation, may seek injunctive relief to
enforce the obligations of the Bank under this Agreement.

 

16.          Successors and Assigns.

 

a.This Agreement shall inure to the benefit of and be binding upon any corporate
or other successor of the Bank which shall acquire, directly or indirectly, by
merger, consolidation, purchase or otherwise, all or substantially all of the
assets or stock of the Bank.

 

b.Since the Bank is contracting for the unique and personal skills of Executive,
Executive shall not assign or delegate his rights or duties under this Agreement
without first obtaining the written consent of the Bank.

 

17.          No Mitigation. Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise and no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to Executive in any subsequent employment.

 

18.          Notices. All notices, requests, demands and other communications in
connection with this Agreement shall be made in writing and shall be deemed to
have been given when delivered by hand or 48 hours after mailing at any general
or branch United States Post Office, by registered or certified mail, postage
prepaid, addressed to the Bank at its principal business office and to Executive
at his home address as maintained in the records of the Bank.

 

19.          No Plan Created by this Agreement. Executive and the Bank expressly
declare and agree that this Agreement was negotiated among them and that no
provision or provisions of this Agreement are intended to, or shall be deemed
to, create any plan for purposes of the Employee Retirement Income Security Act
of 1974 (“ERISA”) or any other law or regulation, and each party expressly
waives any right to assert the contrary. Any assertion in any judicial or
administrative filing, hearing, or process that an ERISA plan was created by
this Agreement shall be deemed a material breach of this Agreement by the party
making the assertion.

 

20.          Amendments. No amendments or additions to this Agreement shall be
binding unless made in writing and signed by all of the parties, except as
herein otherwise specifically provided.

 

8

 

 

21.          Applicable Law. Except to the extent preempted by federal law, the
laws of the State of Illinois shall govern this Agreement in all respects,
whether as to its validity, construction, capacity, performance or otherwise.

 

22.          Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any one provision shall not
affect the validity or enforceability of the other provisions of this Agreement.

 

23.          Headings. Headings contained in this Agreement are for convenience
of reference only.

 

24.          Entire Agreement. This Agreement, together with any modifications
subsequently agreed to in writing by the parties, shall constitute the entire
agreement among the parties with respect to the foregoing subject matter, other
than written agreements applicable to specific plans, programs or arrangements
described in Sections 5 and 6.

 

25.          Required and Other Provisions. In the event any of the foregoing
provisions of this Agreement conflict with the terms of this Section 25, this
Section 25 shall prevail.

 

a.The Bank’s Board of Directors may terminate Executive’s employment at any
time, but any termination by the Bank, other than termination for Cause, shall
not prejudice Executive’s right to compensation or other benefits under this
Agreement. Executive shall not have the right to receive compensation or other
benefits for any period after termination for Cause as defined in Section 10(c)
of this Agreement.

 

b.If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
Section 1818(e)(3) or (g)(1), the Bank’s obligations under this Agreement shall
be suspended as of the date of service, unless stayed by appropriate
proceedings. If the charges in the notice are dismissed, the Bank may, in its
discretion: (i) pay Executive all or part of the compensation withheld while its
contract obligations were suspended; and (ii) reinstate (in whole or in part)
any of the obligations which were suspended.

 

c.If Executive is removed and/or permanently prohibited from participating in
the conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. Section 1818(e)(4) or
(g)(1), all obligations of the Bank under this Agreement shall terminate as of
the effective date of the order, but vested rights of the contracting parties
shall not be affected.

 

d.If the Bank is in default as defined in Section 3(x)(1) of the Federal Deposit
Insurance Act, 12 U.S.C. Section 1813(x)(1), all obligations under this
Agreement shall terminate as of the date of default, but this paragraph shall
not affect any vested rights of the contracting parties.

 

e.All obligations under this Agreement shall terminate, except to the extent
determined that continuation of the Agreement is necessary for the continued
operation of the institution: (i) by the Comptroller of the Currency, or his
designee (the “Comptroller”), at the time the Federal Deposit Insurance
Corporation (FDIC) enters into an agreement to provide assistance to or on
behalf of the Bank under the authority contained in Section 13(c) of the Federal
Deposit Insurance Act, 12 U.S.C. Section 1823(c), or (ii) by the Comptroller at
the time the Comptroller approves a supervisory merger to resolve problems
related to the operations of the Bank or when the Bank is determined by the
Comptroller to be in an unsafe or unsound condition. Any rights of the parties
that have already vested, however, shall not be affected by such action.

 

9

 

 

f.Any payments made to Executive pursuant to this Agreement, or otherwise, are
subject to and conditioned upon their compliance with 12 U.S.C. Section 1828(k)
and FDIC Regulation 12 C.F.R. Part 359, Golden Parachute and Indemnification
Payments.

 

g.This Agreement is intended to comply with the requirements of Section 409A of
the Code, and specifically, where applicable, with the “short-term deferral
exception” under Treasury Regulation Section 1.409A-1(b)(4) and the “separation
pay exception” under Treasury Regulation Section 1.409A-1(b)(9)(iii), and shall
in all respects be administered in accordance with Section 409A of the Code.  If
any payment or benefit hereunder cannot be provided or made at the time
specified herein without incurring sanctions on Executive under Section 409A of
the Code, then such payment or benefit shall be provided in full at the earliest
time thereafter when such sanctions will not be imposed.  For purposes of
Section 409A of the Code, all payments to be made upon a termination of
employment under this Agreement may only be made upon a “separation from
service” (within the meaning of such term under Section 409A of the Code), each
payment made under this Agreement shall be treated as a separate payment, the
right to a series of installment payments under this Agreement (if any) is to be
treated as a right to a series of separate payments, and if a payment is not
made by the designated payment date under this Agreement, the payment shall be
made by December 31 of the calendar year in which the designated date
occurs.  To the extent that any payment provided for hereunder would be subject
to additional tax under Section 409A of the Code, or would cause the
administration of this Agreement to fail to satisfy the requirements of Section
409A of the Code, such provision shall be deemed null and void to the extent
permitted by applicable law, and any such amount shall be payable in accordance
with b. below.  In no event shall Executive, directly or indirectly, designate
the calendar year of payment.

 

h.Notwithstanding anything herein to the contrary, if Executive is a “specified
employee” (within the meaning of Section 409A of the Code) and it is necessary
to postpone the commencement of any payments or benefits otherwise payable under
this Agreement as a result of Executive’s separation from service with the Bank
to prevent any accelerated or additional tax under Section 409A of the Code,
then the Bank will postpone the commencement of the payment of any such payments
or benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to Executive) that are not otherwise paid with the
“short-term deferral exception” under Treasury Regulations Section
1.409A-1(b)(4) and the “separation pay exception” under Treasury Regulations
Section 1.409A-1(b)(9)(iii), until the first payroll date that occurs after the
date that is six months following Executive’s separation of service with the
Bank.  If any payments are postponed due to such requirements, such postponed
amounts will be paid to Executive in a lump sum on the first payroll date that
occurs after the date that is six months following Executive’s separation of
service with the Bank.  If Executive dies during the postponement period prior
to the payment of postponed amount, the amounts withheld on account of Section
409(A) of the Code shall be paid to the personal representative of Executive’s
estate within sixty (60) days after the date of Executive’s death.

 

[Signature page follows]

 

10

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

ATTEST:   TEMPO BANK         /s/ Rozan M. Koerkenmeier    By: /s/ Gary R.
Schwend  Witness     For the Entire Board of Directors         WITNESS:  
EXECUTIVE         /s/ Phyllis J. Brown    By: /s/ Robert J. Stroh, Jr.       
Robert J. Stroh, Jr.

 

11

